141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sandra J. MALLOY, Appellant,v.Kenneth S. APFEL,1 Commissioner of SocialSecurity Administration, Appellee.
No. 97-3533.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 11, 1998.Filed:  March 26, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before ARNOLD and GIBSON, Circuit Judges, and NANGLE,2 District Judge.
PER CURIAM.


1
Sandra Malloy applied for federal disability benefits in 1994, citing muscular pain.  An administrative law judge denied her application, and the district court3 affirmed that decision in 1997.


2
We have examined the administrative record and have considered the arguments of the parties.  We hold that the decision of the administrative law judge is supported by substantial evidence on the record as a whole, see, e.g., Novotny v. Chater, 72 F.3d 669, 671 (8th Cir.1995) (per curiam ), see also 42 U.S.C. § 405(g), and we therefore affirm the judgment of the district court.  See 8th Cir.  R. 47B.


3
A true copy.



1
 Kenneth S. Apfel was sworn in as Commissioner of the Social Security Administration on September 29, 1997


2
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation


3
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa